927 F.2d 1516
Jerry Bert BRAUN, Petitioner-Appellant,v.Roger F. SCOTT, Warden, Respondent-Appellee.
No. 89-15726.
United States Court of Appeals,Ninth Circuit.
March 22, 1991.

Before WALLACE, Chief Judge, BROWNING, HUG, TANG, SCHROEDER, FLETCHER, FARRIS, PREGERSON, ALARCON, POOLE, D.W. NELSON, CANBY, NORRIS, REINHARDT, BEEZER, HALL, WIGGINS, BRUNETTI, KOZINSKI, NOONAN, THOMPSON, O'SCANNLAIN, LEAVY, TROTT, FERNANDEZ, RYMER, and THOMAS G. NELSON, Circuit Judges.

ORDER

1
Upon the vote of a majority of nonrecused regular active judges of this court, it is ordered that this case be reheard by the en banc court pursuant to Circuit Rule 35-3.